DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 15, 16, 18, 19, 23, 24, 26, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US Patent No. US 9,770,828 B2, Sep. 26, 2017) (hereinafter “Taylor”) in view of DiMaio et al. (US PG Pub. No. US 2009/0036902 A1, Feb. 5, 2009) (hereinafter “DiMaio”) with Hoffman et al. (US PG Pub. No. US 2006/0258938 A1, Nov. 16, 2006) (hereinafter “Hoffman”) as incorporated by reference into DeMaio, and Balicki et al. (US PG Pub. No. US 2011/0106102 A1, May 5, 2011) (hereinafter “Balicki”).
Regarding claims 11, 15-16, 19, and 23-24: Taylor teaches a system and method comprising providing at least one robotic arm (“actuator assembly 102”) which may comprise a first arm coupled to an optical imaging system (column 4, lines 2-52; column 5, lines 18-32; column 5, line 51 – column 6, line 5; column 10, lines 32-58) and multiple additional robotic arms carrying one or multiple tools (column 4, lines 2-52; column 5, lines 10-17), which are embodied by a daVinci surgical system from Intuitive Surgical with two patient side manipulators and a master console (column 9, lines 31-40); receiving imaging data from the optical imaging system (column 5, lines 51-60; column 10, lines 32-58), which may be used in a three-dimensional model of the tissue (column 6, lines 20-30); establish a surgical boundary to restrict movement of the tool(s), where one of the constraints includes “stay above a plane” (column 9, lines 40-67 - virtual fixture motion constraints, including "stay above a plane") and control movement of the second robotic arm while enforcing the surgical boundary (column 11, line 53 – column 12, line 28), where control of the robotic arm(s) is based on external force feedback from sensor information (column 5, lines 20-25; column 9, lines 41-48; column 11, lines 31-38; column 10, lines 1-7). 
While Taylor explicitly states that the structure/function of the system and method are implemented by a daVinci surgical system from Intuitive Surgical, Taylor is silent on the details of the arm structure, sensor placement, and surgical boundary creation.
DeMaio, in the same field of endeavor and assigned to Intuitive Surgical, teaches a first robotic arm configured to control movement of an optical imaging system coupled to the first robotic arm (figure 1, [0045], arm 123 coupled to endoscope 140); a second robotic arm configured to control movement of a surgical tool coupled to the second robotic arm (figure 1, arms 121-122 and 124 coupled to tools 138-139 and 150, [0042]-[0043]); and a processor (processor 102) configured to: receive imaging data from the optical imaging system (figure 13, [0110], [0112]-[0115]); construct a three-dimensional model that includes an anatomy of a patient based on the optical imaging data ([0112], [0116], [0118], [0122], figures 13-14 - tool and tissue tracking is based on the 3D optical image data, where the 3D optical image data is the "three-dimensional model"); register positions of the first robotic arm, the second robotic arm, and the surgical tool on a common coordinate system ([0052]-[0053], [0061]; images and end-effector positions [where such positions are determined by the arm positions] and the rest of the surgical environment are registered to be in the same coordinate system); establish a surgical boundary based on the common coordinate system, the surgical boundary defined by the three-dimensional model to restrict movement of the surgical tool, and control movement of the second robotic arms while enforcing the surgical boundary ([0085], [0185]-[0188]). DiMaio further teaches that the robotic arms comprise a plurality of links and joints ([0046]) and may include sensors to detect external forces applied to the arm (via the end effector) ([0073]). DiMaio further teaches, via incorporation by reference to Hoffman (corresponding to application 11/130,471 – [0002]) that the feedback may be force and torque feedback (Hoffman - [0056]). While DiMaio, via Hoffman, does not explicitly disclose that the source of force and torque feedback is a force-torque or torque sensor, this feature is considered to be implicitly disclosed by the function of providing force and torque feedback. It should be appreciated that any structural element capable of measuring force and torque and providing feedback based on the measurement would be considered a “sensor” in the absence of any more detailed limitations regarding the nature of the sensor(s).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to implement the system/method of Taylor using the robotic arm structure, image processing/model generation, registration and feedback sensors of DeMaio in order to provide a functional platform for the surgical procedures of Taylor based on available technologies in view of Taylor’s explicit teaching that such a robotic surgical platform is used. 
Further regarding claim 11: While Taylor and DeMaio teach establishing a surgical boundary (“virtual fixture”), Taylor and DeMaio are silent on the surgical boundary having a specified distance to a surface.
Balicki, in the same field of endeavor, teaches establishing a surgical boundary having a specified distance to a surface of the tissue defined by intraoperative images (“model”) ([0027], [0034], [0043], [0050]) and constraining the motion of the surgical instrument in order to prevent unintentional collisions between the instrument and the tissue surface ([0034]).
It would have been prima facie obvious for one having ordinary skill in the art to implement the boundary (“virtual fixture”) of Taylor and DeMaio as a boundary having a specified distance to a surface defined by the model as taught by Balicki in order to avoid unintentional collisions between the tool and the tissue surface which may cause injury to the patient during retinal surgery, where Taylor specifically discloses retinal surgery (column 3, lines 4-30).
Regarding claims 18 and 26: Taylor, DeMaio and Balicki teach the system of claim 11 and the method of claim 19 including maintaining a safety boundary for the surgical tools (Taylor - column 9, lines 40-67; DeMaio – [0085], [0185]-[0188]; Balicki - [0027], [0034], [0043], [0050]). Balicki further teaches wherein the surgical tool maintains a constant offset from the surgical boundary (tissue surface) when the surgical boundary (tissue surface) is moved up and down in a sinusoidal pattern, which would include moving the tool away from the surface when the surface moves vertically toward the current tool position ([0043], [0044], [0046], [0047], figure 7). Balicki further teaches that injuries to the patient caused by failure to properly compensate for the patient’s voluntary and involuntary movements can cause severe injury to the patient, including blindness ([0007]).
It would have been prima facie obvious for one having ordinary skill in the at the time of invention to incorporate the position change monitoring and tool control as taught by Balicki into the system and method of Taylor, DeMaio and Balicki in order to prevent injury to the patient by compensating for the patient’s movements. 
Regarding claim 31: Taylor, DeMaio and Balicki teach the system of Claim 11. DiMaio, via incorporation by reference to Hoffman (see above) further teaches wherein the registering of the positions of the first robotic arm, the second robotic arm, and the surgical tool on the common coordinate system includes: determining locations of a plurality of first links of the first robotic arm in the common coordinate system from a plurality of first sensors coupled to the first robotic arm (Hoffman – [0064]-[0066]); determining locations of a plurality of second links of the second robotic arm in the common coordinate system from a plurality of second sensors coupled to the second robotic arm (Hoffman – [0064]); and registering the locations of the plurality of first links and the locations of the plurality of second links to a base of the system (Hoffman – [0017], [0059] – “base” is a landmark in the operating room).
Claims 12-14 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor, DiMaio and Balicki as applied to claims 11 and 19 above, and further in view of Thrun et al. (US PG Pub. No. US 2005/0128197 A1, Jun. 16, 2005) (hereinafter “Thrun”).
Regarding claim 12: Taylor, DiMaio and Balicki teach the system of claim 11 but do not teach wherein the processor is configured to interpolate at least a portion of a surface of the anatomy that is obscured by an object within a view of the optical imaging system, and the constructing of the three-dimensional model that includes the anatomy is further based on the interpolated surface of the anatomy.
Thrun, in the same problem solving area of robotic control and visualization, teaches a system comprising a processor ([0019], [0175]) configured to interpolate at least a portion of a surface of an object of interest that is obscured by an object within a view of an optical imaging system ([0018], [0020], [0029], [0031], [0033]-[0037], [0128]), and constructing a three-dimensional model that includes the anatomy is further based on the interpolated surface of the anatomy ([0039]-[0042]). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Taylor, DiMaio and Balicki to interpolate at least a portion of a surface of the anatomy (object of interest) that is obscured by an object within a view of the optical imaging system, and the constructing of the three-dimensional model that includes the anatomy is further based on the interpolated surface of the anatomy (object of interest) as taught by Thrun in order to provide a complete view of the anatomy without discontinuities caused by occluding objects for defining the boundary, so that the boundary completely encompasses the anatomy.
Regarding claim 13: Taylor, DiMaio, Balicki and Thrun teach the system of Claim 12, wherein the processor is configured to: control movement of the second robotic arm such that the surgical tool does not cross the surgical boundary (Taylor - column 9, lines 40-67; DeMaio - ([0085], [0185]-[0188]; Balicki - [0027], [0034], [0043], [0050])
Regarding claim 14: Taylor, DiMaio, Balicki and Thrun teach the system of Claim 13. Balicki further teaches wherein the processor is configured to: determine a position of the surgical tool based at least in part on signal received from the optical imaging system ([0024], [0032], [0050]). Balicki further teaches that determining the position of the surgical tool relative to the anatomy based at least in part on signal received from the optical imaging system enables real-time updates and feedback on tool-to-tissue distances. 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Taylor, DiMaio, Balicki and Thrun by including the surgical tool position determination as taught by Balicki in order to provide real-time updates and feedback on tool-to-tissue distances.
Regarding claim 20: Taylor, DiMaio and Balicki teach the method of claim 19 but do not teach interpolating at least a portion of a surface of the anatomy that is obscured by an object within a view of the optical imaging system, wherein the generating of the three-dimensional model of the anatomy is further based on the interpolated surface of the anatomy.
Thrun, in the same problem solving area of robotic control and visualization, teaches a method comprising interpolating at least a portion of a surface of an object of interest that is obscured by an object within a view of an optical imaging system ([0018], [0020], [0029], [0031], [0033]-[0037], [0128]), and generating a three-dimensional model of the object of interest based on the interpolated surface of the object of interest ([0039]-[0042]). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Taylor, DiMaio and Balicki to interpolate at least a portion of a surface of the anatomy (object of interest) that is obscured by an object within a view of the optical imaging system, and the generating of the three-dimensional model of the anatomy is further based on the interpolated surface of the anatomy (object of interest) as taught by Thrun in order to provide a complete view of the anatomy without discontinuities caused by occluding objects for defining the boundary, so that the boundary completely encompasses the anatomy.
Regarding claim 21: Taylor, DiMaio, Balicki and Thrun teach the method of Claim 20, further comprising: controlling movement of the second robotic arm such that the surgical tool does not cross the surgical boundary (Taylor - column 9, lines 40-67; DeMaio - ([0085], [0185]-[0188]; Balicki - [0027], [0034], [0043], [0050])
Regarding claim 22: Taylor, DiMaio, Balicki and Thrun teach the method of Claim 21. Balicki further teaches determining a position of the surgical tool based at least in part on signal received from the optical imaging system ([0024], [0032], [0050]). Balicki further teaches that determining the position of the surgical tool relative to the anatomy based at least in part on signal received from the optical imaging system enables real-time updates and feedback on tool-to-tissue distances. 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Taylor, DiMaio, Balicki and Thrun by including the surgical tool position determination as taught by Balicki in order to provide real-time updates and feedback on tool-to-tissue distances.
Claims 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMaio et al. (US PG Pub. No. US 2009/0036902 A1, Feb. 5, 2009) (hereinafter “DeMaio”) with Hoffman et al. (US PG Pub. No. US 2006/0258938 A1, Nov. 16, 2006) (hereinafter “Hoffman”) as incorporated by reference into DeMaio, and Balicki et al. (US PG Pub. No. US 2011/0106102 A1, May 5, 2011) (hereinafter “Balicki”).
Claim(s) 27-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DiMaio et al. (US PG Pub. No. US 2009/0036902 A1, Feb. 5, 2009) (hereinafter “DeMaio”) with Hoffman et al. (US PG Pub. No. US 2006/0258938 A1, Nov. 16, 2006) (hereinafter “Hoffman”) as incorporated by reference into DeMaio.
Regarding claims 27-29: DeMaio discloses a first robotic arm configured to control movement of a first surgical tool (figure 1, arms 121-124 coupled to tools 138-139, 140 and 150, [0042]-[0043]);  a second robotic arm configured to control movement of a second surgical tool (figure 1, arms 121-124 coupled to tools 138-139, 140 and 150, [0042]-[0043]); and a processor (processor 102) configured to: receive imaging data from the optical imaging system (figure 13, [0110], [0112]-[0115]); register positions of the first robotic arm, the second robotic arm, and the surgical tool on a common coordinate system ([0052]-[0053], [0061]; images and end-effector positions [where such positions are determined by the arm positions] and the rest of the surgical environment are registered to be in the same coordinate system); establish a surgical boundary based on the common coordinate system to restrict movement of the surgical tool, and control movement of the second robotic arms while enforcing the surgical boundary ([0085], [0185]-[0188]). DiMaio further teaches that the robotic arms comprise a plurality of links and joints ([0046]) and may include sensors to detect external forces applied to the arm (via the end effector) ([0073]). DiMaio further teaches, via incorporation by reference to Hoffman (corresponding to application 11/130,471 – [0002]) that the feedback may be force and torque feedback (Hoffman - [0056]). While DiMaio, via Hoffman, does not explicitly disclose that the source of force and torque feedback is a force-torque or torque sensor, this feature is considered to be implicitly disclosed by the function of providing force and torque feedback. It should be appreciated that any structural element capable of measuring force and torque and providing feedback based on the measurement would be considered a “sensor” in the absence of any more detailed limitations regarding the nature of the sensor(s).
While DeMaio teaches establishing a surgical boundary (“virtual fixture”), DeMaio is silent on the surgical boundary having a specified distance to a surface.
Balicki, in the same field of endeavor, teaches establishing a surgical boundary having a specified distance to a surface of the tissue defined by intraoperative images (“model”) ([0027], [0034], [0043], [0050]) and constraining the motion of the surgical instrument in order to prevent unintentional collisions between the instrument and the tissue surface ([0034]).
It would have been prima facie obvious for one having ordinary skill in the art to implement the boundary (“virtual fixture”) of DeMaio as a boundary having a specified distance to a surface of the patient’s anatomy as taught by Balicki in order to avoid unintentional collisions between the tool and the tissue surface which may cause injury to the patient.
Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor, DeMaio and Balicki as applied to claim 11 above, and further in view of Burger (US PG Pub. No. US 2009/0099445 A1, Apr. 16, 2009) (hereinafter “Burger”).
Regarding claim 32: Taylor, DeMaio and Balicki teach the system of Claim 11, wherein: the surgical tool includes a marker (DeMaio – [0061]) which is tracked by video (where the endoscope 140 is the source of video used to track the marker(s) on ultrasound probe (tool) 150 – [0061], [0110], [0112] – imaged-based tracking), but are silent on the details of tracking the marker. Examiner notes that the system of Taylor, DeMaio and Balicki operates by forming images from light reflected from various objects and, while the markers of DeMaio aren't set forth specifically has having any special reflective properties, they do reflect light as do all other visible objects. 
Nonetheless, Taylor, DeMaio and Balicki are silent on the marker having specific reflective properties and the details of tracking the tool based on the marker. 
Burger, in the same field of endeavor, teaches a surgical tool having reflective markers ([0034]-[0036]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Taylor, DeMaio and Balicki by replacing the markers of DeMaio with the reflective markers of Burger in order to provide enhanced marker visibility and because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Rejections of claim 18 under 35 U.S.C. §112(a) is withdrawn in light of the amendments to the claims. 
Applicant’s arguments with respect to prior art rejections of claims 11-16,18-24 and 26-32, filed 04/15/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richa, Rogério, et al. "Visual tracking of surgical tools for proximity detection in retinal surgery." International Conference on Information Processing in Computer-Assisted Interventions. Springer, Berlin, Heidelberg, 2011 – teaches surgical tool tracking and proximity detection/constraints in robotic retinal surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793